Citation Nr: 1401177	
Decision Date: 01/10/14    Archive Date: 01/23/14

DOCKET NO.  11-25 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an initial compensable rating for scars, status post removal of skin lesions on the nose and right thigh.

2.  Entitlement to service connection for a left ring finger disability.

3.  Entitlement to service connection for a low back disability.


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel







INTRODUCTION

The Veteran had active service from October 1986 to May 1987, December 1990 to May 1991, and June 2004 to June 2008.  The Veteran also had periods of reserve service in the Mississippi Army National Guard.  

The matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veteran Affairs (VA) Regional Office (RO) in Jackson, Mississippi, that granted service connection for scars, status post removal of skin lesions on the nose and right thigh and assigned a noncompensable rating effective June 6, 2008.  The rating decision also denied service connection for a left finger injury and a low back disability.  The Veteran filed a notice of disagreement in October 2009 and was provided with a statement of the case in August 2011.  The Veteran perfected his appeal with a September 2011 VA Form 9.  

The Board notes that on his VA Form 9, the Veteran reserved the right for a BVA hearing for a later hearing.  To date the Veteran has not requested a hearing.   

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

The issue of service connection for a low back disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran does not have a left ring finger disability.

2.  The Veteran's scar, status post removal of skin lesions on the nose is 0.2 cm and non tender.  

3.  The Veteran's scar, status post removal of skin lesions on the right thigh is 1 cm in length and 1.75 mm in width, and not painful, unstable, or adherent to the underlying tissue.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a left ring finger disability have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2013).

2.  The criteria for entitlement to an initial compensable disability rating for scars, status post removal of skin lesions on the nose and right thigh, have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.118, Diagnostic Code 7805 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claim submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  These notice requirements were accomplished in a letter sent in April 2009 prior to the initial rating decision.  These letters also included notice of the type of evidence necessary to establish a disability rating or effective date for the issue under consideration, pursuant to the holding in Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006).  

The Veteran's claim for higher initial rating for scars status post removal of skin lesions on the nose and right thigh arises from his disagreement with the initial evaluation assigned following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

VA also has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of service treatment records, pertinent post-service treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  Here, the Veteran's service treatment records and post-service private treatment records have been associated with the claims folder.  Additionally, the Veteran has not identified any other outstanding records that have not been requested or obtained.  

The Veteran was provided with a VA examination in April 2009.  The Board finds that the VA examination report is adequate because the examiner conducted clinical evaluations, and reviewed the Veteran's medical history.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The Board notes that as no current left finger disability was identified, the examiner need not provide a nexus opinion regarding that claim.  The Board thus finds that all necessary development has been accomplished and appellate review may proceed.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

General Legal Criteria

In making all determinations, the Board must fully consider the lay assertions of record.  A Veteran is competent to report on that of which he or she has personal knowledge.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

The Board has reviewed all of the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Court of Appeals for the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the Veteran's claims.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board gives the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b). 

Service Connection 

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service treatment records show that in March 2008 the Veteran reported that he injured his left ring finger while playing golf in August 2007.  The Veteran complained of pain and stiffness in his left proximal interphalangeal (PIP) joint.  He reported that the pain had improved but he still had stiffness when he made a fist.  X-rays of the left ring finger were within normal limits.  The examiner concluded that the Veteran could perform activities as tolerated and noted if the Veteran's pain became disabling he would consider a corticosteroid injection.  

The Veteran was afforded a VA examination in April 2009.  The Veteran reported that he has pain in the small interphalangeal joint of the ring finger above and below the joint, more medially.  He reported stiffness mainly with making a fist, but no swelling, redness, or warm feeling.  He reported that he was currently not under treatment for his finger.  He also reported that he gets flare-ups once a month.  The examiner noted that the Veteran did not have a brace or assistive device, and that the Veteran was able to do activities of daily living with no functional limitations and no affect on occupation.  The examiner also noted that the Veteran had no tingling, numbness or weakness of the hand.  X-rays revealed a normal left ring finger with no evidence of a fracture or dislocation.  There were also no osteoblastic or osteolytic lesions noted, and the joint spaces were within normal limits.  The examiner diagnosed status post left ring finger injury with residual subjective symptoms of pain while making a fist.  

The Board finds the April 2009 VA examiner's opinion to be highly probative to the questions of whether the Veteran has a current left ring finger disability.  The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, his knowledge and skill in analyzing the data, and his medical conclusion.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).

Here, the April 2009 VA examination report contains the only competent diagnostic opinion of record and weighs against the Veteran's claim.  It reflects review of the Veteran's medical history, an interview, and examination of the Veteran.  Furthermore, the April 2009 VA examiner's conclusion that the Veteran does not currently have a diagnosis of a left ring finger disorder is consistent with the evidence of record.  

The Board acknowledges the Veteran's assertions that he has a current left ring finger disorder.  The Board notes that the Veteran is competent to report that he suffers from pain and stiffness in his left ring finger.  See Jandreau, supra.  The Board also finds the Veteran credible in this regard as there is no evidence of record that contradicts the Veteran's statements.  However, the Veteran is not competent to diagnose these symptoms as a chronic disease, as this involves resolution of a medically complex matter.  As such the Board assigns little probative weight to the Veteran's assertions that he currently has a left ring finger disorder.

The Board notes that the Court has held that Congress specifically limited entitlement to service connected benefits to cases where there is a current disability.  "In the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  As the preponderance of the evidence is against the Veteran's claim that he is currently diagnosed with a left ring finger disability, the benefit-of-the-doubt doctrine is therefore not applicable, and the claim for service connection for a left ring finger disorder (claimed as a left ring finger injury) must be denied.  See 38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. at 55-57.

Increased Rating 

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § Part 4 (2013).  Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  

Where the question for consideration is entitlement to a higher initial rating since the grant of service connection, evaluation of the medical evidence since the grant of service connection to consider the appropriateness of 'staged rating' (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson v. West, 12 Vet. App. 119,126 (1999).  

The Veteran's scars, status post removal of skin lesions on the nose and right thigh is currently assigned a 0 percent rating for functional impairment under 38 C.F.R. § 4.118, Diagnostic Code 7805.  This diagnostic code applies to other scars (including linear scars) and other effects of scars evaluated under Diagnostic Codes 7800, 7801, 7802, and 7804.  This diagnostic code directs that any disabling effect(s) not considered in a rating provided under Diagnostic Codes 7800-04 should be evaluated under an appropriate diagnostic code.  

The Veteran was afforded a VA examination in April 2009.  The Veteran reported that he noticed the lesion on the left side of his nose getting darker over the prior couple of months but he did not get any follow-up.  The examiner noted that the course of the condition was intermittent with no progressive condition.  The Veteran had no new lesions and no current symptoms.  The examiner also noted that the Veteran denied treatment over the prior 12 months.  On physical examination the examiner noted that the Veteran had a scar on the right thigh anteriorly measuring 1 cm in length and 1.75 mm in width.  The scar was not painful on examination and not adherent to underlying tissue.  There was no loss of skin, ulceration, or breakdown.  There was no edema, keloid formation, or functional limitation caused by the scar.  On the left side of the nose the Veteran had one small area, 0.2 cm black lesion.  The lesion was not tender and no other new lesions were measured.  The examiner noted that less than one percent of the entire surface area of the body was affected and less than one percent of the exposed body area was affected.  The examiner also noted there was no disfigurement.  

Based on the above, the Board finds that the Veteran is not entitled to a separate rating for any disabling effects under DC 7805 as the April 2009 examiner concluded there were no functional limitations caused by the scars.  

Given that a compensable rating cannot be assigned under Diagnostic Code 7805, the Board will evaluate whether the Veteran may receive a compensable rating under one of the other diagnostic codes that pertain to scarring.  

Scars are evaluated under 38 C.F.R. § 4.118, Diagnostic Codes 7800 through 7805. (There is no Diagnostic Code 7803).  Diagnostic Code 7800 evaluates scars of the head, face, and neck.  A 10 percent rating is assigned for scars with one characteristic of disfigurement.  A 30 percent disability rating assigned for visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement.  A 50 percent disability rating is assigned for visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features, or; with four or five characteristics of disfigurement.  An 80 percent disability rating is assigned for visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features, or; with six or more characteristics of disfigurement.  See 38 C.F.R. § 4.118, Diagnostic Code 7800 (2013).

Under Note 1, the eight characteristics of disfigurement are: a scar 5 or more inches (13 or more cm.) in length; a scar at least 1/4 inch (0.6 cm.) wide at widest part; surface contour of scar elevated or depressed on palpation; a scar adherent to underlying tissue; skin hypo- or hyper-pigmented in an area exceeding 6 square inches (39 square cm.); skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding 6 square inches (39 square cm.); underlying soft tissue missing in an area exceeding 6 square inches (39 square cm.); and skin indurated and inflexible in an area exceeding 6 square inches (39 square cm.).  Id.

Diagnostic Code 7801 evaluates scars, not of the head, face, or neck that are deep and nonlinear.  A 10 percent rating is assigned for an area or areas of at least 6 square inches (39 square centimeters) but less than 12 square inches (77 square centimeters).  A 20 percent evaluation is assigned for an area or areas of at least 12 square inches (77 square centimeters) but less than 72 square inches (465 square centimeters).  A 30 percent rating is assigned for an area or areas of at least 72 square inches (465 square cm) but less than 144 square inches (929 square cm).  A 40 percent rating is assigned for an area or areas of 144 square inches (929 square cm) or greater.  Note 2 provides that a deep scar is one associated with underlying soft tissue damage.  See 38 C.F.R. § 4.118, Diagnostic Code 7801 (2013).

Superficial and nonlinear scars not of the head, face, or neck are evaluated under Diagnostic Code 7802.  Under this diagnostic code, a 10 percent rating is assigned for scars that cover an area or areas of at least 144 square inches (929 square cm).  Note 2 provides that a superficial scar is one not associated with underlying soft tissue damage.  See 38 C.F.R. § 4.118, Diagnostic Code 7802 (2013).

Diagnostic Code 7804 assigns ratings for scars that are unstable or painful.  This diagnostic code assigns a 10 percent rating for one or two qualifying scars, a 20 percent rating for three or four qualifying scars, and a 30 percent rating for five or more qualifying scars.  Note 1 under the diagnostic code provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  See 38 C.F.R. § 4.118, Diagnostic Code 7804 (2013).

The Board finds that a compensable rating cannot be assigned under any of these other diagnostic codes.  In regards to the scar of the left side of the Veteran's nose, a compensable rating is not warranted under DC 7800 or DC 7804 as the Veteran does not have at least one characteristic of disfigurement and the scar is not unstable or painful.  As stated, the April 2009 examiner found the Veteran had one small area, 0.2 cm black lesion and the lesion was not tender.  In regards to the scar on the Veteran's right thigh, a compensable rating is not warranted under DC 7801, 7802, or 7804 as the Veteran's scars were not found to be deep, nonlinear, unstable, or painful.  As stated the April 2009 examiner found the scar on the right thigh to be 1 cm in length and 1.75 mm in width.  The scar was not painful on examination and not adherent to underlying tissue.  There was no loss of skin, ulceration, or breakdown.  There was also no edema or keloid formation.  

In short, the Board finds that the Veteran's scars, status post removal of skin lesions on the nose and right thigh, do not meet any applicable rating criteria for a compensable rating.  As the preponderance of the evidence is against the claim, the benefit-of-the- doubt doctrine is inapplicable, and an increased rating must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert, supra.

Other Considerations

An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected scars, status post removal of skin lesions on the nose and right thigh with the established criteria found in the rating schedule.  As discussed in detail previously, the Veteran's symptomatology is fully addressed by the rating criteria under which such disabilities are rated.  There are no additional symptoms that are not addressed by the rating schedule.  The Veteran has not described any exceptional or unusual features of his scars, status post removal of skin lesions on the nose and right thigh.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected disability.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

Finally, the Court has held that entitlement to a TDIU is an element of all appeals for a higher rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to a TDIU is raised when a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  In this case, the Board finds that a claim for TDIU was not expressly raised by the Veteran or reasonably raised by the record.  Moreover, the Veteran does not allege nor does the evidence suggest that he is unemployable due to his service-connected scars, status post removal of skin lesions on the nose and right thigh.  As such, based on the evidence of record, the Board finds that further consideration of a TDIU is not warranted.


ORDER

Entitlement to service connection for a left ring finger disability is denied.  

Entitlement to an initial compensable rating for scars, status post removal of skin lesions on the nose and right thigh is denied.  


REMAND

The Veteran contends that his low back disability is related to his active service.  The Board finds that further development is necessary prior to adjudication of the claim.  

As stated, in addition to his active service, the Veteran had reserve service in the Mississippi Army National Guard.  The Veteran's claims folder contains service treatment records from the Veteran's active duty and reserve service.  Specifically, service treatment records show that on August 8, 1994, the Veteran was treated for pain in the lower back due to a fall in the field.  The Veteran was diagnosed with a low back strain and placed on light indoor duty with desk work and no field work for 72 hours.  An August 11, 1994, Statement of Medical Examination and Duty Status shows that the Veteran injured his back during active duty for training.  Additionally, a November 1996 Annual Medical Certificate shows that the Veteran reported he injured his back in August 1996.  The Veteran was then restricted to a 2.5 mile walk for three months.  In January 1997 the Veteran was placed on a permanent physical profile of no running, sit-ups, or pushups due to chronic permanent low back problems.  Furthermore, a May 2002 Periodic Report of Medical Examination shows that the Veteran was noted as having a bulging disc.  

While it is clear that the injury to the Veteran's low back in August 1994 occurred during active duty for training, it is unclear whether the other notations of injuries in August 1996, January 1997, and May 2002, occurred during active duty for training or inactive duty for training.  As such, the Board finds that on remand, the RO/AMC should make a formal determination, to the extent possible, with respect to the Veteran's duty status during the periods that are pertinent to this appeal.  Specifically, it should determine the dates of the Veteran's active duty for training and inactive duty for training in 1996, 1997, and 2002.  The Veteran's service personnel records including, in particular, those from 1996 to 1997, and 2002, should also be obtained and associated with the claims file.  

The Board also notes that during his most recent active duty service, the Veteran was treated for low back pain.  A September 2004 physical profile notes the Veteran had a herniated disc at L3-4.  A May 2007 treatment record shows that the Veteran was diagnosed with a multilevel degenerative disc disease with mild broad based disc bulge which caused moderate to severe neural foraminal stenosis at L5-S1.  A May 2008 Statement of Medical Examination and Duty Status shows that while on active the Veteran developed a disc bulge, which he attributed to performing his job duties, such as operating equipment, lifting materials and standing for long periods of time.  

The Veteran was afforded a VA examination in April 2009.  The examiner diagnosed degenerative disc disease of the lumbar spine with no objective evidence of radiculopathy.  In a July 2009 addendum opinion the examiner concluded that chronic lumbar disc bulging preexisted service.  He concluded that normal nerve conduction studies and no objective evidence of worsening demonstrated that the disability did not worsen beyond the natural progression.  

The Board finds the July 2009 addendum opinion to be inadequate.  In concluding that the Veteran's low back condition preexisted his last period of active service, the examiner did not take into consideration the August 1994 low back injury during active duty for training.  Furthermore, the Board finds that the determination of duty status of the Veteran's other notated back injuries could affect the examiner's conclusion that the Veteran's low back disability preexisted service and was not aggravated by service.  As such, the Veteran should also be afforded a new VA examination on remand to determine the nature and etiology of his low back disability.  

Accordingly, the case is REMANDED for the following action:

1.  Take appropriate action to locate the Veteran's complete service personnel records, to include those from his active duty and National Guard service from 1996 to 1997 and 2002.  All efforts made to locate these records should be documented in the claims folder, and the Veteran should be notified of all steps taken to obtain these records and of any responses that are received. 

2. Following completion of the above, the RO/AMC should review the claims file and make a formal determination as to the Veteran's duty status in 1996, 1997, and 2002 (the estimated dates of injuries to the Veteran's low back).  Any additional development that is required in order to make this determination should be conducted.  

3. The RO shall then afford the Veteran a VA orthopedic examination by a physician that has not previously examined him, in order to determine the precise nature and etiology of his low back disability.  The entire claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner in conjunction with the examination.  Following examination and diagnostic testing of the Veteran, the examiner should address the following:

Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's currently diagnosed low back disability was incurred during any of his periods of active duty for training or inactive duty for training?  The Board specifically points to the August 1994 back injury and any other low back injury that occurred during a period of confirmed active duty for training or inactive duty for training. 

If not, did the Veteran clearly and unmistakably enter his last period of active military service from June 2004 to June 2008, with a pre-existing low back disability? 

If yes, was the pre-existing low back disability clearly and unmistakably not aggravated beyond its normal progression by his last period of active military service from June 2004 to June 2008? 

If no, is it at least as likely as not that (a 50 percent probability or greater) the Veteran's current low back disability was incurred during his last period of active military service from June 2004 to June 2008, to include as a result of operating equipment, lifting materials and standing for long periods of time?

The examiner is requested to provide a thorough rationale for any opinion provided.  An examiner's report that he or she cannot provide an opinion without resort to speculation is inadequate unless the examiner provides a rationale for that statement.  

4. After the above actions have been completed, readjudicate the Veteran's claim.  If the claim remains denied, issue to the Veteran a Supplemental Statement of the Case (SSOC) and afford him the appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2013).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


